DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of the Applicant’s After Final amendments (07/06/22), the concurrently filed arguments with regards to the prior art to Noji (US 2008/0203213 A1) and Dinh et al. (US 2015/0206646 A1) are found to be compelling. Noji does not disclose that the windings remain twisted when they are wrapped around the winding core portion (claim 1) and does not disclose that this occurs without rotating the nozzle (claim 6). Dinh is not appropriate for combination rejection at that point, based upon the new amendments, as such a combination would improperly rely upon hindsight reasoning. More3over, Dinh does not cure the deficiencies of Noji as indicated by the Applicant.
The newly cited prior art to Romagnoli et al. (US 2005/0229390 A1) and Hirai et al. (US 2014/0306789 A1) are also of particular relevance, but do not disclose the entire method of claims 1 or 6, nor would combination of these references with Noji/Dinh have been obvious. Romagnoli discloses a nozzle (400) which combines a plurality of wires for winding onto a component (fig. 5), and that winding onto the component is done without rotating the nozzle; however, the wires are not twisted around one another, nor is there apparently any reason to do so in Romagnoli. Hirai discloses a formed winding component (fig. 1C) which is analogous to the formed product of the claims, but does not provide the details of the method of manufacture of said winding component as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729